

115 S548 IS: Affordable Housing Credit Improvement Act of 2017
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 548IN THE SENATE OF THE UNITED STATESMarch 7, 2017Ms. Cantwell (for herself, Mr. Hatch, Mr. Wyden, Mr. Schumer, Mr. Schatz, Mr. Leahy, Mr. Heller, Mr. Merkley, Mr. Booker, Ms. Murkowski, Mr. Young, Ms. Collins, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reform the low-income housing credit, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Affordable Housing Credit Improvement Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—Reform of State allocation formulas
					Sec. 101. Increases in State allocations.
					TITLE II—Reforms relating to tenant eligibility
					Sec. 201. Average income test.
					Sec. 202. Uniform income eligibility for rural projects.
					Sec. 203. Codification of rules relating to increased tenant income.
					Sec. 204. Modification of student occupancy rules.
					Sec. 205. Tenant voucher payments taken into account as rent for certain purposes.
					TITLE III—Credit rate and other rules relating to credit eligibility and determination
					Sec. 301. Minimum credit rate.
					Sec. 302. Reconstruction or replacement period after casualty loss.
					Sec. 303. Modification of rights relating to building purchase.
					Sec. 304. Modification of 10-year rule; limitation on acquisition basis.
					Sec. 305. Certain relocation costs taken into account as rehabilitation expenditures.
					Sec. 306. Repeal of qualified census tract population cap.
					Sec. 307. Determination of community revitalization plan to be made by housing credit agency.
					Sec. 308. Prohibition of local approval and contribution requirements.
					Sec. 309. Increase in credit for certain projects designated to serve extremely low-income
			 households.
					Sec. 310. Increase in credit for bond-financed projects designated by State agency.
					Sec. 311. Elimination of basis reduction for low-income housing properties receiving certain energy
			 benefits.
					Sec. 312. Restriction of planned foreclosures.
					Sec. 313. Increase of population cap for difficult development areas.
					TITLE IV—Reforms relating to Native American assistance
					Sec. 401. Selection criteria under qualified allocation plans.
					Sec. 402. Inclusion of Indian areas as difficult development areas for purposes of certain
			 buildings.
					TITLE V—Affordable housing tax credit
					Sec. 501. Affordable housing tax credit.
				
			IReform of State allocation formulas
			101.Increases in State allocations
				(a)Phase-In of increases
 (1)In generalClause (ii) of section 42(h)(3)(C) of the Internal Revenue Code of 1986 is amended— (A)by striking $1.75 in subclause (I) and inserting the per capita dollar amount, and
 (B)by striking $2,000,000 in subclause (II) and inserting the minimum ceiling amount. (2)Per capita dollar amount; minimum ceiling amountSubparagraph (I) of section 42(h)(3) of such Code is amended to read as follows:
						
 (I)Per capita dollar amount; minimum ceiling amountFor purposes of this paragraph— (i)Per capita dollar amountThe per capita dollar amount is—
 (I)for calendar year 2017, $2.35, (II)for calendar year 2018, $2.59,
 (III)for calendar year 2019, $2.82, (IV)for calendar year 2020, $3.06,
 (V)for calendar year 2021, $3.29, and (VI)$3.53 thereafter.
 (ii)Minimum ceiling amountThe minimum ceiling amount is— (I)for calendar year 2017, $2,710,000,
 (II)for calendar year 2018, $2,981,000, (III)for calendar year 2019, $3,252,000,
 (IV)for calendar year 2020, $3,523,000, (V)for calendar year 2021, $3,794,000, and
 (VI)$4,065,000 thereafter.. (3)Modification of cost-of-living adjustmentSubparagraph (H) of section 42(h)(3) of such Code is amended—
 (A)by striking 2002 in clause (i) and inserting 2017, (B)by striking the $2,000,000 and $1.75 amounts in subparagraph (C) in clause (i) and inserting the dollar amounts applicable to such calendar year under clauses (i) and (ii) of subparagraph (I),
 (C)by striking 2001 in clause (i)(II) and inserting 2016, (D)by striking $2,000,000 in clause (ii)(I) and inserting minimum ceiling, and
 (E)by striking $1.75 in clause (ii)(II) and inserting per capita dollar. (4)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2017.
					(b)Permanent increases
 (1)In generalClause (ii) of section 42(h)(3)(C) of the Internal Revenue Code of 1986, as amended by subsection (a)(1), is amended—
 (A)by striking the per capita dollar amount in subclause (I) and inserting $3.53, and (B)by striking the minimum ceiling amount in subclause (II) and inserting $4,065,000.
 (2)Conforming amendmentParagraph (3) of section 42(h) of such Code is amended by striking subparagraph (I), as amended by subsection (a)(2).
 (3)Cost-of-living adjustmentSubparagraph (H) of section 42(h)(3) of such Code, as amended by subsection (a)(3), is amended— (A)by striking the dollar amounts applicable to such calendar year under clauses (i) and (ii) of subparagraph (I) in clause (i) and inserting the $4,065,000 and $3.53 amounts in subparagraph (C),
 (B)by striking minimum ceiling in clause (ii)(I) and inserting $4,065,000, and (C)by striking per capita dollar in clause (ii)(II) and inserting $3.53.
 (4)Effective dateThe amendments made by this subsection shall apply to calendar years beginning after December 31, 2022.
					IIReforms relating to tenant eligibility
			201.Average income test
 (a)In generalParagraph (1) of section 42(g) of the Internal Revenue Code of 1986 is amended— (1)by striking subparagraph (A) or (B) and inserting subparagraph (A), (B), or (C), and
 (2)by inserting after subparagraph (B) the following new subparagraph:  (C)Average income test (i)In generalThe project meets the minimum requirements of this subparagraph if 40 percent or more (25 percent or more in the case of a project described in section 142(d)(6)) of the residential units in such project are both rent-restricted and occupied by individuals whose income does not exceed the imputed income limitation designated by the taxpayer with respect to the respective unit.
 (ii)Special rules relating to income limitationFor purposes of clause (i)— (I)DesignationThe taxpayer shall designate the imputed income limitation of each unit taken into account under such clause.
 (II)Average testThe average of the imputed income limitations designated under subclause (I) shall not exceed 60 percent of area median gross income.
 (III)10-percent incrementsThe designated imputed income limitation of any unit under subclause (I) shall be 20 percent, 30 percent, 40 percent, 50 percent, 60 percent, 70 percent, or 80 percent of area median gross income..
 (b)Rules relating to next available unitSubparagraph (D) of section 42(g)(2) of the Internal Revenue Code of 1986 is amended— (1)in clause (i), by striking clause (ii) and inserting clauses (ii), (iii), and (iv),
 (2)in clause (ii)— (A)by striking If and inserting In the case of a project with respect to which the taxpayer elects the requirements of subparagraph (A) or (B) of paragraph (1), if,
 (B)by striking the second sentence, and (C)by striking Next available unit must be rented to low-income tenant if income rises above 140 percent of income limit in the heading and inserting Rental of next available unit in case of 20–50 or 40–60 test, and
 (3)by adding at the end the following new clauses:  (iii)Rental of next available unit in case of average income testIn the case of a project with respect to which the taxpayer elects the requirements of subparagraph (C) of paragraph (1), if the income of the occupants of the unit increases above 140 percent of the greater of—
 (I)60 percent of area median gross income, or (II)the imputed income limitation designated with respect to the unit under paragraph (1)(C)(ii)(I),
								clause (i) shall cease to apply to any such unit if any residential rental unit in the building (of
			 a size comparable to, or smaller than, such unit) is occupied by a new
 resident whose income exceeds the limitation described in clause (v).(iv)Deep rent skewed projectsIn the case of a project described in section 142(d)(4)(B), clause (ii) or (iii), whichever is applicable, shall be applied by substituting 170 percent for 140 percent, and—
 (I)in the case of clause (ii), by substituting any low-income unit in the building is occupied by a new resident whose income exceeds 40 percent of area median gross income for any residential rental unit and all that follows in such clause, and
 (II)in the case of clause (iii), by substituting any low-income unit in the building is occupied by a new resident whose income exceeds the lesser of 40 percent of area median gross income or the imputed income limitation designated with respect to such unit under paragraph (1)(C)(ii)(I) for any residential rental unit and all that follows in such clause.
 (v)Limitation describedFor purposes of clause (iii), the limitation described in this clause with respect to any unit is— (I)the imputed income limitation designated with respect to such unit under paragraph (1)(C)(ii)(I), in the case of a unit which was taken into account as a low-income unit prior to becoming vacant, and
 (II)the imputed income limitation which would have to be designated with respect to such unit under such paragraph in order for the project to continue to meet the requirements of paragraph (1)(C)(ii)(II), in the case of any other unit..
 (c)Effective dateThe amendments made by this section shall apply to elections made under section 42(g)(1) of the Internal Revenue Code of 1986 after the date of the enactment of this Act.
				202.Uniform income eligibility for rural projects
 (a)In generalParagraph (8) of section 42(i) of the Internal Revenue Code of 1986 is amended by striking the second sentence.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 203.Codification of rules relating to increased tenant income (a)In generalClause (i) of section 42(g)(2)(D) of the Internal Revenue Code of 1986, as amended by this Act, is amended by striking clauses (ii), (iii), and (iv) and all that follows and inserting “clauses (ii), (iii), (iv), and (vi), notwithstanding an increase in the income of the occupants above the income limitation applicable under paragraph (1)—
					
 (I)a low-income unit shall continue to be treated as a low-income unit if the income of such occupants initially was 60 percent or less of area median gross income and such unit continues to be rent-restricted, and
 (II)a unit to which, at the time of initial occupancy by such occupants, any Federal, State, or local government income restriction applied, and which subsequently becomes part of a building with respect to which rehabilitation expenditures are taken into account under subsection (e), shall be treated as a low-income unit if the income of such occupants initially was 60 percent or less of area median gross income and does not exceed 120 percent of area median gross income as of the date of acquisition of the property by the taxpayer..
 (b)ExceptionSubparagraph (D) of section 42(g)(2) of the Internal Revenue Code of 1986, as amended by this Act, is amended by adding at the end the following new clause:
					
 (vi)Exception to rule relating to increased tenant incomeIn the case of an occupant of a low-income unit who initially qualified to occupy such unit by reason of paragraph (1)(C) with an income in excess of 60 percent of area median gross income but not in excess of 80 percent of area median gross income, clause (i) shall be applied for substituting 80 percent for 60 percent each place it appears..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 204.Modification of student occupancy rules (a)In generalSubparagraph (D) of section 42(i)(3) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(D)Rules relating to students
 (i)In generalA unit occupied solely by individuals who— (I)have not attained age 24, and
 (II)are enrolled in a full-time course of study at an institution of higher education (as defined in section 3304(f)),
 shall not be treated as a low-income unit.(ii)Exception for certain Federal programsIn the case of a federally assisted building (as defined in subsection (d)(6)(C)(i)), clause (i) shall not apply to a unit the occupants of which meet all requirements applicable under the housing program described in subsection (d)(6)(C)(i) through which the building is assisted, financed, or operated.
 (iii)Other exceptionsClause (i) shall not apply to a unit occupied by an individual who— (I)is married,
 (II)is a person with disabilities (as defined in section 3(b)(3)(E) of the United States Housing Act of 1937),
 (III)is a veteran (as defined in section 101(2) of title 38, United States Code), (IV)has one or more qualifying children (as defined in section 152(c)), or
 (V)meets the income limitation applicable under subsection (g)(1) to the project of which the building is a part and is, or was immediately prior to attaining the age of majority—
 (aa)an emancipated minor or in legal guardianship as determined by a court of competent jurisdiction in the individual's State of legal residence,
 (bb)under the care and placement responsibility of the State agency responsible for administering a plan under part B or part E of title IV of the Social Security Act, or
 (cc)was an unaccompanied youth (within the meaning of section 725(6) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(6))) or a homeless child or youth (within the meaning of section 725(2) of such Act (42 U.S.C. 11434a(2)))..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 205.Tenant voucher payments taken into account as rent for certain purposes (a)In generalSubparagraph (B) of section 42(g)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In the case of a project with respect to which the taxpayer elects the requirements of subparagraph (C) of paragraph (1), or the portion of a project to which subsection (d)(5)(C) applies, clause (i) shall not apply with respect to any tenant-based assistance (as defined in section 8(f)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(f)(7)))..
 (b)Effective dateThe amendments made by this section shall apply to rent paid in taxable years beginning after December 31, 2017.
				IIICredit rate and other rules relating to credit eligibility and determination
			301.Minimum credit rate
 (a)In generalSubsection (b) of section 42 of the Internal Revenue Code of 1986 is amended— (1)by redesignating paragraph (3) as paragraph (4), and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Minimum credit rateIn the case of any new or existing building to which paragraph (2) does not apply and which is placed in service by the taxpayer after December 31, 2016, the applicable percentage shall not be less than 4 percent..
 (b)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2016.
				302.Reconstruction or replacement period after casualty loss
 (a)In generalSubparagraph (E) of section 42(j)(4) of the Internal Revenue Code of 1986 is amended by striking a reasonable period established by the Secretary and inserting a reasonable period established by the applicable housing credit agency (not to exceed 25 months from the date on which the casualty loss arises). The determination under paragraph (1) shall not be made with respect to a property the basis of which is affected by a casualty loss until the period described in the preceding sentence with respect to such property has expired..
 (b)Effective dateThe amendment made by this section shall apply to casualty losses arising after the date of the enactment of this Act.
				303.Modification of rights relating to building purchase
 (a)In generalSubparagraph (A) of section 42(i)(7) of the Internal Revenue Code of 1986 is amended— (1)by striking a right of 1st refusal and inserting an option, and
 (2)by striking the property and inserting the property or a partnership interest relating to the property. (b)Conforming amendmentSubparagraph (B) of section 42(i)(7) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: In the case of a purchase of a partnership interest, the minimum purchase price is an amount equal to such interest's ratable share of the amount determined under the first sentence of this subparagraph..
 (c)Effective dateThe amendments made by this section shall apply to agreements entered into or amended after the date of the enactment of this Act.
				304.Modification of 10-year rule; limitation on acquisition basis
 (a)In generalClause (ii) of section 42(d)(2)(B) of the Internal Revenue Code of 1986 is amended by inserting , or the taxpayer elects the application of subparagraph (C)(ii) after service. (b)Limitation on acquisition basisSubparagraph (C) of section 42(d)(2) of the Internal Revenue Code of 1986 is amended—
 (1)by striking For purposes of subparagraph (A), the adjusted basis and inserting “For purposes of subparagraph (A)—  (i)In generalThe adjusted basis, and
 (2)by adding at the end the following new clauses:  (ii)Buildings in service within previous 10 yearsIf the period between the date of acquisition of the building by the taxpayer and the date the building was last placed in service is less than 10 years, the taxpayer's basis attributable to the acquisition of the building which is taken into account in determining the adjusted basis shall not exceed the sum of—
 (I)the lowest amount paid for acquisition of the building by any person during the 10 years preceding the date of the acquisition of the building by the taxpayer, adjusted as provided in clause (iii), and
 (II)the value of any capital improvements made by the person who sells the building to the taxpayer which are reflected in such seller's basis.
 (iii)AdjustmentWith respect to a basis determination made in any taxable year, the amount described in clause (ii)(I) shall be increased by an amount equal to—
 (I)such amount, multiplied by (II)a cost-of-living adjustment, determined in the same manner as under section 1(f)(3) for the calendar year in which the taxable year begins by taking into account the acquisition year in lieu of calendar year 1992.
								For purposes of the preceding sentence, the acquisition year is the calendar year in which the
			 lowest amount referenced in clause (ii)(I) was paid for the acquisition of
			 the building..
 (c)Conforming amendmentsClause (i) of section 42(d)(2)(D) of the Internal Revenue Code of 1986 is amended— (1)by striking for subparagraph (B) in the heading, and
 (2)by striking subparagraph (B)(ii) in the matter preceding subclause (I) and inserting subparagraph (B)(ii) or (C)(ii). (d)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2016.
				305.Certain relocation costs taken into account as rehabilitation expenditures
 (a)In generalParagraph (2) of section 42(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (C)Certain relocation costsIn the case of a rehabilitation of a building to which section 280B does not apply, costs relating to the relocation of occupants, including—
 (i)amounts paid to occupants, (ii)amounts paid to third parties for services relating to such relocation, and
 (iii)amounts paid for temporary housing for occupants, shall be treated as chargeable to capital account and taken into account as rehabilitation expenditures.. (b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred after December 31, 2016.
				306.Repeal of qualified census tract population cap
 (a)In generalClause (ii) of section 42(d)(5)(B) of the Internal Revenue Code of 1986 is amended— (1)by striking subclauses (II) and (III), and
 (2)by striking “Qualified census tract.—  (I)In generalThe term,
 and inserting Qualified census tract.—The term.(b)Technical correctionsSections 42(d)(4)(C)(i) and 42(m)(1)(B)(ii)(III) of the Internal Revenue Code of 1986 are each amended by striking as defined in paragraph (5)(C) and inserting as defined in paragraph (5)(B)(ii).
 (c)Effective dateThe amendment made by subsection (a) shall apply to designations of qualified census tracts under section 42(d)(5)(B)(ii) of the Internal Revenue Code of 1986 after December 31, 2017.
				307.Determination of community revitalization plan to be made by housing credit agency
 (a)In generalSubclause (III) of section 42(m)(1)(B)(ii) of the Internal Revenue Code of 1986 is amended by inserting , as determined by the housing credit agency according to criteria established by such agency, after (d)(5)(C)) and.
 (b)CriteriaParagraph (1) of section 42(m) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (E)Criteria for determination relating to concerted community revitalization planFor purposes of subparagraph (B)(ii)(III), the criteria which shall be established by a housing credit agency for determining whether the development of a project contributes to a concerted community development plan shall take into account any factors the agency deems appropriate, including the extent to which the proposed plan—
 (i)is geographically specific, (ii)outlines a clear plan for implementation and goals for outcomes,
 (iii)includes a strategy for applying for or obtaining commitments of public or private investment (or both) in nonhousing infrastructure, amenities, or services, and
 (iv)demonstrates the need for community revitalization.. (c)Effective dateThe amendments made by this section shall apply to allocations of housing credit dollar amounts made under qualified allocation plans (as defined in section 42(m)(1)(B) of the Internal Revenue Code of 1986) adopted after December 31, 2017.
				308.Prohibition of local approval and contribution requirements
 (a)In generalParagraph (1) of section 42(m) of the Internal Revenue Code of 1986, as amended by section 307, is further amended—
 (1)by striking clause (ii) of subparagraph (A) and by redesignating clauses (iii) and (iv) thereof as clauses (ii) and (iii), and
 (2)by adding at the end the following new subparagraph:  (F)Local approval or contribution not taken into accountThe selection criteria under a qualified allocation plan shall not include consideration of—
 (i)any support or opposition with respect to the project from local or elected officials, or (ii)any local government contribution to the project, except to the extent such contribution is taken into account as part of a broader consideration of the project's ability to leverage outside funding sources, and is not prioritized over any other source of outside funding..
 (b)Effective dateThe amendments made by this section shall apply to allocations of housing credit dollar amounts made after December 31, 2017.
				309.Increase in credit for certain projects designated to serve extremely low-income households
 (a)In generalParagraph (5) of section 42(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (C)Increase in credit for projects designated to serve extremely low-income householdsIn the case of any building— (i)20 percent or more of the residential units in which are designated by the taxpayer for occupancy by households the aggregate household income of which does not exceed the greater of—
 (I)30 percent of area median gross income, or
 (II)100 percent of an amount equal to the Federal poverty line (within the meaning of section 36B(d)(3)), and
 (ii)which is designated by the housing credit agency as requiring the increase in credit under this subparagraph in order for such building to be financially feasible as part of a qualified low-income housing project,
							subparagraph (B) shall not apply to the portion of such building which is comprised of such units,
			 and the eligible basis of such portion of the building shall be 150
			 percent of such basis determined without regard to this subparagraph..
 (b)Effective dateThe amendment made by this section shall apply to buildings placed in service after December 31, 2016.
				310.Increase in credit for bond-financed projects designated by State agency
 (a)In generalClause (v) of section 42(d)(5)(B) of the Internal Revenue Code of 1986 is amended by striking the second sentence.
 (b)Technical amendmentClause (v) of section 42(d)(5)(B) of the Internal Revenue Code of 1986, as amended by subsection (a), is further amended—
 (1)by striking State in the heading, and (2)by striking State housing credit agency and inserting housing credit agency.
 (c)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2016.
				311.Elimination of basis reduction for low-income housing properties receiving certain energy benefits
 (a)New energy efficient home creditSubsection (e) of section 45L of the Internal Revenue Code of 1986 is amended— (1)by striking adjustment.—For purposes and inserting “adjustment.—
						
 (1)In generalFor purposes, and (2)by adding at the end the following new paragraph:
						
 (2)Exception for affordable housing propertiesParagraph (1) shall not apply to any property with respect to which a credit is allowed under section 42..
 (b)Energy efficient commercial buildings deductionSubsection (e) of section 179D of the Internal Revenue Code of 1986 is amended— (1)by striking reduction.—For purposes and inserting “reduction.—
						
 (1)In generalFor purposes, and (2)by adding at the end the following new paragraph:
						
 (2)Exception for affordable housing propertiesParagraph (1) shall not apply to any property with respect to which a credit is allowed under section 42..
 (c)Energy creditParagraph (3) of section 50(c) of the Internal Revenue Code of 1986 is amended— (1)by striking and at the end of subparagraph (A),
 (2)by striking the period at the end of subparagraph (B) and inserting , and, and (3)by adding at the end the following new subparagraph:
						
 (C)paragraph (1) shall not apply to any property with respect to which a credit is allowed under section 42..
 (d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
				312.Restriction of planned foreclosures
 (a)In generalSubclause (I) of section 42(h)(6)(E)(i) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (I)on the 61st day after the taxpayer (or a successor in interest) provides notice to the housing credit agency that the building has been acquired by foreclosure (or instrument in lieu of foreclosure) and that the taxpayer intends the termination of such period, unless the housing credit agency determines that such acquisition is part of an arrangement with the taxpayer a purpose of which is to terminate such period, or.
 (b)Conforming amendmentThe second sentence of clause (i) of section 42(h)(6)(E) of the Internal Revenue Code of 1986 is amended by striking Subclause (II) and inserting Subclauses (I) and (II).
 (c)Effective dateThe amendments made by this section shall apply to acquisitions by foreclosure (or instrument in lieu of foreclosure) after December 31, 2017.
				313.Increase of population cap for difficult development areas
 (a)In generalSubclause (II) of section 42(d)(5)(B)(iii) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 30 percent.
 (b)Effective dateThe amendment made by this section shall apply to designations made under section 42(d)(5)(B)(iii) of the Internal Revenue Code of 1986 after December 31, 2017.
				IVReforms relating to Native American assistance
			401.Selection criteria under qualified allocation plans
 (a)In generalSubparagraph (C) of section 42(m)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ix), by striking the period at the end of clause (x) and inserting , and, and by adding at the end the following new clause:  (xi)the affordable housing needs of individuals in the State who are members of Indian tribes (as defined in section 45A(c)(6))..
 (b)Effective dateThe amendments made by this section shall apply to allocations of credits under section 42 of the Internal Revenue Code of 1986 made after December 31, 2017.
				402.Inclusion of Indian areas as difficult development areas for purposes of certain buildings
 (a)In generalSubclause (I) of section 42(d)(5)(B)(iii) of the Internal Revenue Code of 1986 is amended by inserting before the period the following: , and any Indian area.
 (b)Indian areaClause (iii) of section 42(d)(5)(B) of the Internal Revenue Code of 1986 is amended by redesignating subclause (II) as subclause (III) and by inserting after subclause (I) the following new subclause:
					
 (II)Indian areaFor purposes of subclause (I), the term Indian area means any Indian area (as defined in section 4(11) of the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4103(11))..
 (c)Eligible buildingsClause (iii) of section 42(d)(5)(B) of the Internal Revenue Code of 1986, as amended by subsection (b), is amended by adding at the end the following new subclause:
					
 (IV)Special rule for buildings in Indian areasIn the case of an area which is a difficult development area solely because it is an Indian area, a building shall not be treated as located in such area unless such building is assisted or financed under the Native American Housing Assistance and Self Determination Act of 1996 (25 U.S.C. 4101 et seq.) or the project sponsor is an Indian tribe (as defined in section 45A(c)(6)), a tribally designated housing entity (as defined in section 4(22) of such Act (25 U.S.C. 4103(22))), or wholly owned or controlled by such an Indian tribe or tribally designated housing entity..
 (d)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2017.
				VAffordable housing tax credit
			501.Affordable housing tax credit
 (a)In generalThe heading of section 42 of the Internal Revenue Code of 1986 is amended by striking Low-income and inserting Affordable. (b)Conforming amendments (1)Subsection (a) of section 42 of the Internal Revenue Code of 1986 is amended by striking low-income and inserting affordable.
 (2)Paragraph (5) of section 38(b) of such Code is amended by striking low-income and inserting affordable. (3)The heading of subparagraph (D) of section 469(i)(3) of such Code is amended by striking low-income and inserting affordable.
 (4)The heading of subparagraph (B) of section 469(i)(6) of such Code is amended by striking low-income and inserting affordable. (5)Paragraph (7) of section 772(a) of such Code is amended by striking low-income and inserting affordable.
 (6)Paragraph (5) of section 772(d) of such Code is amended by striking low-income and inserting affordable. (c)Clerical amendmentThe item relating to section 42 in the table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended to read as follows:
					Sec. 42. Affordable housing credit..